DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn. 
New grounds of rejection are presented as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 13-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites “a protein embedded in said continuous phase” in lines 2-3.  It is unclear whether this protein is the same one recited in claim 1 on which claim 13 depends.  It is suggested to change into “the protein embedded in said continuous phase.”
Claim 14 recites “a protein embedded in said continuous phase” in lines 2-3.  It is unclear whether this protein is the same one recited in claim 1 on which claim 14 indirectly depends.  It is suggested to change into “the protein embedded in said continuous phase.”
Claim 15 recites “a protein embedded in said continuous phase” in lines 2-3.  It is unclear whether this protein is the same one recited in claim 1 on which claim 15 indirectly depends.  It is suggested to change into “the protein embedded in said continuous phase.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
First set of rejections (claims 1-3, 5-8, 10, 13, and 15-16):
Claim(s) 1-2, 5-6, 8, 10, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey (U.S. 5,696,314) in view of Shah (U.S. Patent Pub. 2007/0135698).
Regarding claims 1-2 and 16, McCaffrey teaches a planar enzyme sensor (Col. 1, line 15: electrode sensors; Fig. 1; Col. 4, line 23: a sensor 10) for measuring the concentration of an analyte in a solution (Col. 1, lines 15-16: electrode sensors designed to monitor the concentration of analytes in biological fluids), the sensor comprising
a substrate (Fig. 1; Col. 4, line 26: substrate layer 12) of an electrically insulating material (Col. 4, lines 44-45: substrate 12 may be formed from any substantially electrically insulating material) supporting an electrode layer (Fig. 1; Col. 4, line 26: 
a. an enzyme layer (Fig. 1; Col. 4, lines 26-27: immobilized enzyme layer 20) comprising at least one first enzyme (Col. 5, lines 14-15: the immobilized enzyme layer 20 comprises an enzyme; here the enzyme is deemed to be a first enzyme); and 
b. a microporous outer layer (Fig. 1; Col. 4, line 28: enzyme/polymer layer 35; line 29: a microporous layer 40; here the enzyme/polymer layer 35 and the microporous layer 40 are together deemed to be a microporous outer layer) covering the enzyme layer (Fig. 1: showing the enzyme/polymer layer 35 and the microporous layer 40 covering the electrode layer 15), said outer layer comprising 
(i) a continuous phase of a water-resistant polymer (Col. 8, lines 54-55: layer 35 comprises a polymer that should have a comparatively low solubility in water; Col. 9, lines 8-9: the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35; Col. 10, lines 56-58: microporous layer 40 includes a polymer powder, a mineral powder, a polymer binder and at least one surfactant; Col. 11, lines 7-8: the mineral powder increases the hydrophilicity of layer 40; lines 30-35: the polymer binder of composite layer 40 is perfluorohydrocarbon polymer binders, such as Teflon AF 1600 polymer binder; here, the polymer matrix in the layer 35 and the polymer binder inside the layer 
(ii) a protein embedded in said continuous phase (for claim 1; Col. 9, lines 8-9: the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35; here the enzyme of layer 35 is deemed to be a protein), wherein the protein embedded in said continuous phase is a second enzyme (for claim 2: here the enzyme of layer 35 is deemed to be the second enzyme), wherein the second enzyme and the at least one first enzyme are the same enzyme (for claim 16; Col. 8, lines 48-49: layer 35 should include the same enzyme that is disposed within immobilized enzyme layer 20).

McCaffrey does not explicitly disclose the water-resistant polymer is polyvinylacetate.
However, Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3), made of a typical polymerization mixture containing at least one polyvinyl monomer ([0144] lines 11-12), e.g., vinylacetate as a monovinyl monomer ([0144] lines 25, 30).  Thus, Shah teaches polyvinylacetate (i.e., polymerized from the monomer vinylacetate) is a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3), which is essentially incompressible and do not change their overall size in response to changes in their solvating environment, and deemed to be a water-resistant polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey by utilizing 

Regarding claim 5, McCaffrey teaches the microporous layer (Fig. 1: enzyme/polymer layer 35 and microporous layer 40) further comprises polymer particles (Col. 10, lines 62-63: polytetrafluoroethylene powders for use as the polymer powder of layer 40) embedded in said continuous phase (Col. 10, lines 56-57: microporous layer 40 includes a polymer powder, a mineral powder, a polymer binder; here the polymer powder is deemed to be embedded in the polymer binder that forms the continuous phase).

Regarding claim 6, McCaffrey teaches the polymer particles are polytetrafluoroethylene (PTFE) particles (Col. 10, lines 62-63: polytetrafluoroethylene powders).

Regarding claim 8, McCaffrey teaches the enzyme layer (Fig. 1; Col. 4, lines 26-27: immobilized enzyme layer 20) comprises a polymer matrix (Col. 6, lines 33-34: a hydrophobic binder, such as a polyester) in which said at least one enzyme is 

Regarding claim 10, McCaffrey and Shah disclose all limitations of claim 1 as applied to claim 1, including the water-resistant polymer comprises polyvinylacetate (Shah, ([0144] lines 2-3, 25, 30). 
McCaffrey does not explicitly disclose the water-resistance polymer in an amount of 20-30% based on the total volume of the outer layer.
However, Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3).  The monomers are generally present in the polymerization mixture in an amount of from about 10 to 60 vol.%, and more typically in an amount of from about 20 to 40 vol.% ([0144] lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey and Shah by adjusting polyvinylacetate, i.e., the rigid, non-swelling porous matrix polymerized from its monomer, in an amount within the claimed range because such an amount is suitable to obtain the highly porous polymers with high specific surface area that allows for high enzyme immobilization densities ([0145] lines 6-7, 10-12).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 13 and 15, McCaffrey and Shah disclose all limitations of claims 1 and 10 as applied to claims 1 and 10.  McCaffrey does not explicitly disclose the water-resistant polymer further comprises at least one additional component of polymer particles present in an amount of 50-60% based on the total volume of the outer layer.
Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3).  The monomers are generally present in the polymerization mixture in an amount of from about 10 to 60 vol.%, and more typically in an amount of from about 20 to 40 vol.% ([0144] lines 30-35).  Insoluble polymer particles are used to reduce the volume shrinkage during the polymerization ([0144] lines 53-54), in an amount of from about 5 to 50% by volume ([0144] lines 90-91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey by incorporating polymer particles in the water-resistant polymer as taught by Shah because the polymer particles would reduce the volume shrinkage during the polymerization ([0144] lines 53-54).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
The limitation “a second enzyme” is optional and does not required in the prior art.
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Shah, and further in view of Kjaer (U.S. 7,959,791), supported by the datasheet of Creatinase as an evidence for claim 3.
Regarding claim 3, McCaffrey and Shah disclose all limitations of claim 2 as applied to claim 2.  McCaffrey further discloses the enzyme in the immobilized enzyme layer 20 is glucose oxidase or lactate oxidase (Col. 6, lines 17-18) and layer 35 include the same enzyme that is disposed within immobilized enzyme layer 20 (Col. 8, lines 48-49), i.e., the second enzyme embedded in said continuous phase is glucose oxidase or lactate oxidase.
McCaffrey and Shah do not explicitly disclose the second enzyme is a hydrolase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzyme layer comprises numerous enzymes (Col. 14, lines 58-67), include but is not limited to glucose oxidase (Col. 14, lines 58-60) or creatinase (Col. 14, lines 66-67).  Here, creatinase is an enzyme belonging to the family of hydrolases ([Description] line 4), as evidenced by the document entitled “Creatinase-from-E-coli,-Recombinant”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey and Shah by substituting glucose oxidase with creatine hydrolase as taught by Kjaer because creatine hydrolase 

Regarding claim 7, McCaffrey and Shah disclose all limitations of claim 1 as applied to claim 1.  McCaffrey and Shah do not explicitly disclose the enzyme layer comprises sarcosine oxidase and creatinase, and wherein the protein in the outer layer is creatinase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzymes facilitate the conversion of the analyte to a secondary species which can be detected at the electrode surface (Col. 14, lines 40-42), e.g., a single enzyme of glucose oxidase (Col. 14, lines 42-43), or a plurality of enzymes, creatinase and sarcosine oxidase (Col. 14, lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey and Shah by substituting glucose oxidase with creatinase and sarcosine oxidase as suggested by Kjaer because creatinase and sarcosine oxidase are enzymes used to facilitate a cascade of reactions leading to a species which can be detected at the electrode (Col. 14, lines 44-47) to determine the presence or amount of creatine, as compared to glucose oxidase determining the presence or amount of glucose.  Simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the 

Second set of rejections (claims 1-3, 5-9, 13-14, and 16):
Claim(s) 1-3, 5-8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Kjaer, supported by the datasheet of Creatinase as an evidence for claim 3.
Regarding claims 1-2 and 16, McCaffrey teaches a planar enzyme sensor (Col. 1, line 15: electrode sensors; Fig. 1; Col. 4, line 23: a sensor 10) for measuring the concentration of an analyte in a solution (Col. 1, lines 15-16: electrode sensors designed to monitor the concentration of analytes in biological fluids), the sensor comprising
a substrate (Fig. 1; Col. 4, line 26: substrate layer 12) of an electrically insulating material (Col. 4, lines 44-45: substrate 12 may be formed from any substantially electrically insulating material) supporting an electrode layer (Fig. 1; Col. 4, line 26: electrode layer 15) of an electrically conductive material (Col. 3, lines 18-20: the electrode layer is formed from an electrically conductive material), said substrate and electrode having a plurality of layers disposed thereon (Fig. 1: showing multiple layers on the substrate layer 12 and the electrode layer 15), said plurality of layers at least including: 

b. a microporous outer layer (Fig. 1; Col. 4, line 28: enzyme/polymer layer 35; line 29: a microporous layer 40; here the enzyme/polymer layer 35 and the microporous layer 40 are together deemed to be a microporous outer layer) covering the enzyme layer (Fig. 1: showing the enzyme/polymer layer 35 and the microporous layer 40 covering the electrode layer 15), said outer layer comprising 
(i) a continuous phase of a water-resistant polymer (Col. 8, lines 54-55: layer 35 comprises a polymer that should have a comparatively low solubility in water; Col. 9, lines 8-9: the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35; Col. 10, lines 56-58: microporous layer 40 includes a polymer powder, a mineral powder, a polymer binder and at least one surfactant; Col. 11, lines 7-8: the mineral powder increases the hydrophilicity of layer 40; lines 30-35: the polymer binder of composite layer 40 is perfluorohydrocarbon polymer binders, such as Teflon AF 1600 polymer binder; here, the polymer matrix in the layer 35 and the polymer binder inside the layer 40 are water-resistant and together deemed to be a water-resistant polymer forming a continuous phase) and
(ii) a protein embedded in said continuous phase (for claim 1; Col. 9, lines 8-9: the enzyme of layer 35 is disposed within a polymer matrix formed by the polymer of layer 35; here the enzyme of layer 35 is deemed to be a protein), wherein the protein embedded in said continuous phase is a second enzyme (for 

McCaffrey does not explicitly disclose the water-resistant polymer is copolymers of ethylacrylate and methylmethacrylate.
However, Kjaer teaches an enzyme sensor comprising a cover membrane layer 190 covering an enzyme layer 180 (Fig. 3).  The cover membrane is made of a porous polymeric material (Col. 1, lines 15-17), which have a suitable porosity so that the analyte diffuses from the fluid sample to the enzyme layer in a controlled manner (Col. 1, lines 42-45).  The cover membrane is hydrophilic poly(meth)acrylates prepared from monomers comprising methylmethacrylate (MMA) and ethylacrylate (EA) (Col. 27, lines 19-25).  Thus, Kjaer teaches the cover membrane layer made of copolymer of ethylacrylate and methylmethacrylate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey by utilizing copolymers of ethylacrylate and methylmethacrylate as the water-resistant polymer forming the continuous phase of the outer layer as suggested by Kjaer.  The suggestion for doing so would have been that copolymers of ethylacrylate and methylmethacrylate is a suitable material to form the continuous phase of a polymer matrix that covers the enzyme layer of the enzyme sensor to control the diffusion of analytes and the selection of a known 

Regarding claim 3, McCaffrey and Kjaer disclose all limitations of claim 2 as applied to claim 2.  McCaffrey further discloses the enzyme in the immobilized enzyme layer 20 is glucose oxidase or lactate oxidase (Col. 6, lines 17-18) and layer 35 include the same enzyme that is disposed within immobilized enzyme layer 20 (Col. 8, lines 48-49), i.e., the second enzyme embedded in said continuous phase is glucose oxidase or lactate oxidase.
McCaffrey does not explicitly disclose the second enzyme is a hydrolase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzyme layer comprises numerous enzymes (Col. 14, lines 58-67), include but is not limited to glucose oxidase (Col. 14, lines 58-60) or creatinase (Col. 14, lines 66-67).  Here, creatinase is an enzyme belonging to the family of hydrolases ([Description] line 4), as evidenced by the document entitled “Creatinase-from-E-coli,-Recombinant”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey by substituting glucose oxidase with creatine hydrolase as taught by Kjaer because creatine hydrolase (i.e., creatinase) is an enzyme determining the presence or amount of creatine as glucose oxidase determining the presence or amount of glucose.  Simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art. MPEP 2141(III)(B).

Regarding claim 5, McCaffrey teaches the microporous layer (Fig. 1: enzyme/polymer layer 35 and microporous layer 40) further comprises polymer particles (Col. 10, lines 62-63: polytetrafluoroethylene powders for use as the polymer powder of layer 40) embedded in said continuous phase (Col. 10, lines 56-57: microporous layer 40 includes a polymer powder, a mineral powder, a polymer binder; here the polymer powder is deemed to be embedded in the polymer binder that forms the continuous phase).

Regarding claim 6, McCaffrey teaches the polymer particles are polytetrafluoroethylene (PTFE) particles (Col. 10, lines 62-63: polytetrafluoroethylene powders).

Regarding claim 7, McCaffrey and Kjaer disclose all limitations of claim 1 as applied to claim 1.  McCaffrey does not explicitly disclose the enzyme layer comprises sarcosine oxidase and creatinase, and wherein disclose the protein in the outer layer is creatinase.
However, Kjaer teaches an improved enzyme sensor determining the presence or amount of biological analytes, e.g., glucose, creatine, etc. ([Abstract] lines 5-7).  The enzymes facilitate the conversion of the analyte to a secondary species which can be detected at the electrode surface (Col. 14, lines 40-42), e.g., a single enzyme of glucose oxidase (Col. 14, lines 42-43), or a plurality of enzymes, creatinase and sarcosine oxidase (Col. 14, lines 44-45).


Regarding claim 8, McCaffrey teaches the enzyme layer (Fig. 1; Col. 4, lines 26-27: immobilized enzyme layer 20) comprises a polymer matrix (Col. 6, lines 33-34: a hydrophobic binder, such as a polyester) in which said at least one enzyme is embedded (Col. 6, lines 14-16: the preferred substrate materials used in immobilized enzyme layer are commercially available materials, Platinum on Carbon Black from E-TEK; lines 42-43: such hydrophobic binders should be capable of holding the components of the active layer together; here since the binder holds the components, e.g., platinum activated carbon mixture and the embedded enzyme, together, it is deemed to be a polymer matrix with the enzyme embedded in).
Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Kjaer, and further in view of Shah.
Regarding claim 9, McCaffrey and Kjaer disclose all limitations of claim 1 as applied to claim 1, including the water-resistant polymer comprises copolymers of ethylacrylate and methylmethacrylate (Kjaer, Col. 27, lines 19-25). 
McCaffrey and Kjaer do not explicitly disclose the water-resistance polymer in an amount of 20-30% based on the total volume of the outer layer.
However, Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3), made of acrylates, methacrylates, and mixtures thereof as monovinyl monomers ([0144] lines 25, 30-31).  The monomers are generally present in the polymerization mixture in an amount of from about 10 to 60 vol.%, and more typically in an amount of from about 20 to 40 vol.% ([0144] lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey and Kjaer by adjusting the copolymer of ethylacrylate and methylmethacrylate, i.e., the rigid, non-swelling porous matrix polymerized from its monomer, in an amount within the claimed range because such an amount of the monomers (e.g., acrylate, methacrylates) is suitable to obtain the highly porous polymers with high specific surface area that allows for high enzyme immobilization densities ([0145] lines 6-7, 10-12).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).


Shah teaches a rigid, non-swelling porous enzyme-polymer matrix ([0144] lines 2-3).  The monomers are generally present in the polymerization mixture in an amount of from about 10 to 60 vol.%, and more typically in an amount of from about 20 to 40 vol.% ([0144] lines 30-35).  Insoluble polymer particles are used to reduce the volume shrinkage during the polymerization ([0144] lines 53-54), in an amount of from about 5 to 50% by volume ([0144] lines 90-91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCaffrey and Kjaer by incorporating polymer particles in the water-resistant polymer as taught by Shah because the polymer particles would reduce the volume shrinkage during the polymerization ([0144] lines 53-54).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
The limitation “a second enzyme” is optional and does not required in the prior art.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, and 13-16 have been considered but are moot and/or unpersuasive.
Applicant argues Chiron is silent on microporous layers (page 2, para. 3, lines 2-3) and a keyword search of Chiron for “microporous” returns no hits (page 2, para. 3, lines 5-6).  Examiner disagrees and notes that a polymer acting as a matrix is microporous because it includes cross-linked polymers (Chiron, Col. 14, 59-61) that can form a continuous phase and embed enzymes inside.  Nevertheless, this argument is moot because Chiron is not relied on in the current rejection and McCaffrey is relied on to teach the “microporous layer.”
Applicant argues Chiron’s allegedly continuous phase is not made by solution polymerization, but is rather made by solution deposition of an already formed polymer so that the methods of Shah are not substitutable with Chiron (page 3, para. 2, lines 6-7, 11), and the Office had not demonstrated that Shah’s solution polymerization process results in a continuous phase (page 3, para. 2, lines 13-14).  This argument is unpersuasive because the instant claim is an apparatus claim reciting its structural limitations and the claimed water-resistant polymer forming the continuous phase of the outer layer is made of polyvinylacetate; here the prior art, McCaffery teaches the continuous phase of a water-resistance polymer (McCaffery, Fig. 1; Col. 8, lines 54-55; Col. 9, lines 8-9; Col. 10, lines 56-58; Col. 11, lines 7-8, 30-35; i.e., the polymer matrix in layer 35 and the polymer binder in layer 40); and Shah teaches polyvinylacetate is a rigid, non-swelling porous enzyme-polymer matrix (Shah, [0144] lines 2-3, 11-12, 25, 30) which is a suitable material forming a continuous phase as a polymer matrix for 
Applicant challenges the combination of Chiron and Shah has no suggestion or motivation because they rely on different processes (page 4, para. 1, lines 1-4) and Shah does not demonstrate polyvinylacetate to “assist in maintaining the normal conformation of the enzyme” (page 4, para. 1, lines 11-12).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the fact that Shah is silent about that polyvinylacetate would assist in maintaining the normal conformation of the enzyme does not mean it teaches away polyvinylacetate or render Chiron (or McCaffrey), the primary reference, inoperable.  Instead, Shah teaches polyvinylacetate as a polymer to 
Applicant also challenges the combination of Chiron and Kjaer (page 5, para. 2) and Kjaer does not demonstrate its copolymer to “assist in maintaining the normal conformation of the enzyme” (page 6, para. 1, lines 4-5).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the fact that Kjaer is silent about that its copolymer would assist in maintaining the normal conformation of the enzyme does not mean that it teaches away the copolymer or render Chiron (or McCaffrey), the primary reference, inoperable.  Instead, Kjaer teaches the copolymer of ethylacrylate and methylmethacrylate to be used for the cover membrane layer 190 covering an enzyme layer 180 (Kjaer, Fig. 3), which has a suitable porosity so that the analyte diffuses from the fluid sample to the enzyme layer in a controlled manner (Col. 1, lines 
Applicant argues the claim recites “a water-resistant polymer” to mean that it is nearly unaffected when exposed to water, thus the water absorption is so low that the bulk polymer remains impermeable to analytes and detecting species, e.g., hydrogen peroxide (page 6, para. 2, lines 1-5).  This argument is unpersuasive because it is improper to import claim limitations from the specification, for example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111.01(II).  Here, the fact that the water absorption percent of Kjaer’s copolymer is from 17% to 60% (page 6, para. 2, line 7) indicates that the copolymer has tunable property of water absorption and thus be deemed as a water-resistant polymer under broadest reasonable interpretation for the desired copolymer having lower water absorption percent, i.e., being a water-resistant polymer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795